t c summary opinion united_states tax_court felton h hyche and lynn hyche petitioners v commissioner of internal revenue respondent docket no 5183-10s filed date felton h hyche and lynn hyche pro sese paulmikell a fabian for respondent summary opinion wherry judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a federal_income_tax deficiency for petitioners’ tax_year of dollar_figure and a sec_6662 accuracy-related_penalty of dollar_figure after concessions by the parties the issues for decision are whether petitioners are entitled to certain deductions claimed on schedule a whether petitioners are entitled to certain deductions claimed on schedule c profit or loss from business and whether petitioners are liable for the sec_6662 accuracy-related_penalty 1unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure 2petitioners in the stipulation of settled issues incorporated herein by this reference concede that they received and failed to report dollar_figure of taxable interest_income and that they are not entitled to dollar_figure of charitable cash contribution deductions claimed on schedule a itemized_deductions respondent concedes that petitioners are entitled to deduct dollar_figure claimed on schedule a for points not reported on form_1098 mortgage interest statement 3respondent also determined petitioners should have included dollar_figure in state tax refunds received from the state of california franchise tax board ftb in gross_income the ftb issued a form 1099-g certain government payments showing receipt of this amount by petitioners petitioners did not include the state tax_refund in income but have not disputed receiving this amount or provided evidence that the amount is not taxable therefore we deem this issue conceded see rule b 87_tc_698 citing continued background some of the facts have been stipulated and the stipulations with the accompanying exhibits are incorporated herein by this reference at the time their petition was filed petitioners resided in california during the tax_year petitioner husband organized events aboard the queen mary rms inc queen mary a famous decommissioned cruise_ship now used as a hotel restaurant tourist attraction and meeting and convention center in long beach california he did this through two different companies for the first months of the tax_year he was an employee of the rms foundation rms inc the queen mary management company when rms dissolved early in date he began consulting for see touring productions inc see touring while mr hyche continued to organize events aboard the queen mary while working as a consultant for see touring it is unclear from the record whether he worked exclusively with the queen mary during this time continued rule a for the proposition that because petitioners have made no argument with respect to deductions claimed they are deemed to have conceded their nondeductibility aff’d 832_f2d_403 7th cir events constitute over of the queen mary’s business and bring in revenue of dollar_figure to dollar_figure million per year in mr hyche’s words a ship that was brought in almost years ago that people who have seen one time do not choose to want to come back and see it again and that’s why you produce events to bring people to rediscover the ship an example of an event planned in that mr hyche helped produce and bring to the queen mary in date was star trek the tour in order to create events mr hyche had to travel and use a cell phone he kept a calendar to document the places he went at the end of each week using the odometer on his car mr hyche would determine the mileage he had driven that week for work and write this on the calendar the documented mileage included miles driven from mr hyche’s home to various locations mr hyche provided this court with the calendar but did not identify which trips were from his home and which ones were from the queen mary or another location although he testified that he had provided this information to respondent orally all of mr hyche’s trips were day trips with the exception of an overnight trip to buffalo new york where he worked in collaboration with templeton’s landing a restaurant in buffalo and looked at a potential location for the star trek tour petitioners timely filed form_1040 u s individual_income_tax_return for their tax_year the form_1040 showed adjusted_gross_income of dollar_figure taxable_income of dollar_figure and total_tax owed of dollar_figure on schedule a petitioners reported inter alia unreimbursed employee_expenses of dollar_figure the dollar_figure comprised dollar_figure in cell phone expenses dollar_figure in mileage expenses and dollar_figure in travel_expenses on schedule c petitioners reported dollar_figure in gross_receipts or sales from consulting and deductions of dollar_figure for mileage expenses and dollar_figure for depreciation and sec_179 expenses leading to a loss of dollar_figure the court concludes from the record that the unreimbursed employee expense deductions claimed on schedule a related to mr hyche’s employment with rms for the first months of the tax_year the gross_income reported and deductions claimed on schedule c related to mr hyche’s work as a consultant for see touring for the last two months of the tax_year 4on form_2106 employee business_expenses petitioners reported that they arrived at dollar_figure by multiplying business miles driven in of big_number times the standard mileage rate of cents 5on form_8829 expenses for business use of your home petitioners reported that mr hyche drove big_number miles for business investment purposes in as big_number time sec_48 cents rounds to dollar_figure presumably this is how they arrived at the deduction for mileage expenses claimed on schedule c on form_4562 depreciation and amortization petitioners reported that mr hyche placed_in_service year office equipm which had an initial cost of dollar_figure they claimed a sec_179 expense deduction of dollar_figure respondent issued a notice_of_deficiency dated date for petitioners’ tax_year showing a deficiency in income_tax of dollar_figure and a sec_6662 accuracy-related_penalty of dollar_figure respondent inter alia disallowed all deductions claimed on schedule c and dollar_figure claimed on schedule a petitioners timely petitioned this court on date a trial was held on date in los angeles california discussion i burden_of_proof as a general_rule the commissioner’s determination of a taxpayer’s liability in the notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is improper see rule a 290_us_111 pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner in certain circumstances petitioners have neither alleged that sec_7491 applies nor established their compliance with the substantiation and recordkeeping requirements see sec_7491 and b petitioners therefore bear the burden_of_proof this case revolves around certain deductions claimed on schedules a and c of petitioners’ tax_return deductions are a matter of legislative grace and taxpayers bear the burden of proving entitlement to any claimed deduction rule a 503_us_79 taxpayers are required to identify each deduction and show that they have met all requirements as well as to keep books_or_records to substantiate all claimed deductions sec_6001 62_tc_834 sec_1_6001-1 income_tax regs the deductions in dispute here are allowable if at all under sec_162 which allows deductions for ordinary and necessary business_expenses a business_expense is ordinary for purposes of sec_162 if it is normal or customary within a particular trade business or industry and is necessary if it is appropriate and helpful for the development of the business see 320_us_467 308_us_488 the term trade_or_business as used in sec_162 includes the trade_or_business of being an employee 54_tc_374 ii whether petitioners are entitled to deductions claimed on schedule a after concessions the remaining issues relating to deductions claimed on schedule a are whether petitioners are entitled to deduct dollar_figure in unreimbursed employee_expenses specifically dollar_figure in cell phone expenses dollar_figure in mileage expenses and dollar_figure in travel_expenses all three claimed deductions are subject_to the strict substantiation requirements of sec_274 first we consider the claimed cell phone expense deduction mr hyche admitted that he did not have documentation for the cell phone because he has no documentation petitioners have failed to substantiate the claimed deduction and accordingly we sustain respondent’s disallowance of the dollar_figure in cell phone expenses this leaves dollar_figure in mileage expenses and dollar_figure in travel_expenses at most petitioners substantiated dollar_figure in mileage expenses and dollar_figure in travel_expenses for the reasons set forth below we hold the issue of whether sec_274 provides that no deduction shall be allowed for among other things traveling expenses entertainment_expenses gifts and expenses with respect to listed_property as defined in sec_280f and including passenger automobiles computer equipment and cellular telephones unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount of the expenditure or use the time and place of the expenditure or use or date and description of the gift the business_purpose of the expenditure or other item and in the case of entertainment or gifts the business relationship to the taxpayer of the recipients or persons entertained sec_274 7mr hyche credibly testified as to the business trip he took to buffalo new york and provided this court with a statement showing dollar_figure was paid for his airfare and dollar_figure for lodging this was the only evidence petitioners provided regarding the claimed dollar_figure in travel_expenses on form_2106 petitioners reported that mr hyche drove big_number miles and this is how they arrived at the claimed deduction of dollar_figure in addition to his calendar mr hyche also provided this court with a mileage log where he continued petitioners are entitled to the claimed deductions for mileage and travel_expenses is moot the deductions claimed on schedule a at issue here are what are commonly known as miscellaneous_itemized_deductions miscellaneous_itemized_deductions are subject_to a floor meaning taxpayers are entitled to a deduction only to the extent the total amount of claimed miscellaneous_itemized_deductions exceed sec_2 of adjusted_gross_income agi sec_67 alexander v commissioner tcmemo_1995_51 aff’d 72_f3d_938 1st cir petitioners reported agi of dollar_figure for the tax_year of which is dollar_figure in addition to claimed cell phone mileage and travel_expenses petitioners had one claimed miscellaneous itemized_deduction dollar_figure in tax preparation fees continued summarized the information on the calendar the mileage log shows big_number miles driven during the time mr hyche was an employee of rms the calendar shows less because a portion of it is missing on account of photocopying if the standard mileage rate is multiplied by big_number the result is dollar_figure this is the only documented evidence petitioners provided regarding the claimed dollar_figure in mileage expenses we note that we are not deciding whether the evidence petitioners provided was enough to meet the sec_274 heightened substantiation requirements we also note that employee_expenses are not deductible if an employee is entitled to reimbursement from his or her employer for expenditures related to his or her status as an employee 79_tc_1 petitioners did not provide respondent or this court with a copy of rms’ reimbursement policy which respondent allowed the maximum amount of mileage expenses petitioners substantiated was dollar_figure and the maximum amount of travel_expenses petitioners substantiated was dollar_figure therefore after adding in the dollar_figure of tax preparation fees at most petitioners are entitled to a total of dollar_figure in miscellaneous_itemized_deductions which is less than of their reported agi accordingly we deem the issue of whether petitioners are entitled to the claimed deductions for mileage and travel_expenses moot iii whether petitioners are entitled to deductions claimed on schedule c the issues relating to deductions claimed on schedule c are whether petitioners are entitled to deduct dollar_figure in claimed mileage expenses and whether petitioners are entitled to deduct dollar_figure in claimed sec_179 expenses both claimed deductions relate to mr hyche’s consulting work performed in november and date a mileage expenses petitioners deducted dollar_figure in mileage expenses on schedule c if properly substantiated transportation_expenses between places of business are deductible 8we acknowledge that computational adjustments made pursuant to this opinion will change petitioners’ agi however the adjustments will increase agi and consequently this does not change our conclusion but transportation to and from work is a nondeductible personal commuting expense see 326_us_465 439_f2d_296 9th cir aff’g 52_tc_964 sec_1_162-2 sec_1_262-1 income_tax regs pursuant to sec_274 and sec_280f mileage expense deductions are subject_to heightened substantiation requirements 80_tc_1165 see supra note the taxpayer must substantiate by adequate_records or sufficient evidence to corroborate the taxpayer’s own statement the amount of such expense the time and place of the travel and the business_purpose sec_274 to satisfy the adequate_records requirement of sec_274 a taxpayer must maintain records and documentary_evidence that in combination are sufficient to establish each element of an expenditure or use sec_1_274-5t and temporary income_tax regs fed reg date although a contemporaneous log is not required corroborative evidence required to support a taxpayer’s reconstruction of the elements of the expenditure or use must have a high degree of probative value to elevate such reconstruction to the level of credibility of a contemporaneous record sec_1_274-5t temporary income_tax regs supra mr hyche kept track of the miles he drove with a calendar on which he documented the miles driven weekly there are several problems with this first mr hyche admitted that he sometimes included commuting miles in the total second he did not document the purpose of each trip he took or the business relationship to the persons visited although he testified generally as to places he visited we have no doubt mr hyche used his car for business in november and december but we have no choice but to deny his deduction for mileage expenses we appreciate mr hyche’s truthfully testifying that he documented both commuting miles and business miles unfortunately we have no way to ascertain which of the documented miles were driven for business purposes and which for commuting generally the court may allow for the deduction of a claimed expense even where the taxpayer is unable to fully substantiate it provided the court has an evidentiary basis for doing so 39_f2d_540 2d cir 85_tc_731 in these instances the court is permitted to approximate the allowable expense bearing heavily if it so chooses against the taxpayer whose inexactitude is of his or her own making cohan v commissioner f 2d pincite however here we are not permitted to estimate mr hyche’s mileage because sec_274 supersedes the cohan_rule see sec_1_274-5t temporary income_tax regs fed reg date accordingly we must sustain respondent’s disallowance of petitioners’ claimed mileage expense deduction b sec_179 expenses sec_179 generally allows a taxpayer to elect to treat the cost of sec_179 property as a current_expense in the year the property is placed_in_service within certain dollar limitations see sec_179 the election must specify the items to which the election applies and the portion of the cost of each item which is to be taken into account under sec_179 see sec_179 sec_1 a and income_tax regs on form_4562 petitioners claimed a sec_179 deduction of dollar_figure for office equipment with a five-year life expectancy in the notice_of_deficiency respondent disallowed the entire amount on the grounds that petitioners did not establish the cost or other basis of the asset or that it was depreciable mr hyche did not testify about the claimed deduction at trial and other than form_1040 and the attached schedule c and form_4562 the record contains no evidence regarding the claimed sec_179 expense deduction we do not know in what the year office equipment was acquired how its useful_life was determined or what it was used for while petitioners reported that it had an initial cost of dollar_figure there is also no documentation in the record to support this accordingly we sustain respondent’s disallowance of the claimed sec_179 deduction see 71_tc_633 iv sec_6662 accuracy-related_penalty under sec_7491 respondent bears the burden of production with respect to petitioners’ liability for the sec_6662 penalty this means that respondent must come forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty see 116_tc_438 sec_6662 imposes an accuracy-related_penalty of on any underpayment that is attributable to causes specified in subsection b respondent’s notice_of_deficiency states three causes justifying the imposition of the penalty_negligence a substantial_understatement_of_income_tax and a substantial_valuation_misstatement sec_6662 and and n egligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code sec_6662 under caselaw ‘negligence is a lack of due care or the failure to do what a reasonable and ordinarily prudent person would do under the circumstances ’ freytag v 9the court is perplexed as to the grounds if any for application of the sec_6662 penalty in this case because of a substantial_valuation_misstatement the matter is however moot given the other two grounds for the penalty commissioner 89_tc_849 quoting marcello v commissioner 380_f2d_499 5th cir aff’g on this issue 43_tc_168 and t c memo aff’d 904_f2d_1011 5th cir aff’d 501_us_868 negligence may also include any failure by the taxpayer to keep adequate_records and to substantiate items properly sec_1_6662-3 income_tax regs a substantial_understatement_of_income_tax in the case of an individual is an understatement that exceeds the greater of dollar_figure or of the tax required to be shown on the return sec_6662 a substantial_valuation_misstatement occurs when the value of any property claimed on a tax_return i sec_150 or more of the amount determined to be correct sec_6662 respondent has met his burden of production with regards to the sec_6662 accuracy-related_penalty there is an exception to the sec_6662 penalty when a taxpayer can demonstrate reasonable_cause for the underpayment and that the taxpayer acted in good_faith with respect to the underpayment sec_6664 regulations promulgated under sec_6664 provide that the determination of reasonable_cause and good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs deciding whether an exception to the sec_6662 accuracy-related_penalty applies is a fact-specific inquiry after reviewing the facts and circumstances it appears petitioners are relieved from liability for the penalty on portions of the underpayment relating to certain deductions see eg 136_tc_294 breaking up the discussion of the penalty as it pertains to each issue sec_1_6664-3 income_tax regs rules and examples for determining the total amount of penalties imposed when penalties apply to different adjustments see also owen v commissioner tcmemo_2012_21 at the time petitioners’ tax_return was filed we conclude petitioners had a reasonable basis for claiming the dollar_figure in unreimbursed employee_expenses reported on schedule a and the dollar_figure for mileage expenses reported on schedule c and that they claimed these deductions in good_faith mr hyche provided a calendar and mileage log to help support the claimed mileage deductions albeit he did not exclude his commuting expenses he provided airline and hotel receipts for his trip to buffalo new york his testimony was credible and forthright and we judge it honest he was unable to find certain documents because rms had dissolved and he contacted his cell phone carrier but was unable to get the documents he requested in time for trial we do not believe petitioners have met the reasonable_cause and good_faith exception for any other adjustment in conclusion petitioners’ liability for the sec_6662 accuracy-related_penalty is sustained in part and relieved in part by reasonable_cause the court has considered all of petitioners’ and respondent’s contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing decision will be entered under rule
